Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 1 of 10 PageID #: 336
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




                                            In the

                  United States Court of Appeals
                               For the Seventh Circuit
                                   ____________________
              No. 20-2252
              EARLENE BRANCH PETERSON,
              KIMMA GUREL, and MONICA VEILLETTE,
                                                             Plaintiffs-Appellees,

                                               v.

              WILLIAM P. BARR, Attorney General
              of the United States, MICHAEL CARVAJAL,
              and T. J. WATSON, Warden,
                                                   Defendants-Appellants.
                                   ____________________

                           Appeal from the United States District Court
                    for the Southern District of Indiana, Terre Haute Division.
                 No. 2:20-cv-00350-JMS-DLP — Jane Magnus-Stinson, Chief Judge.
                                   ____________________

                    SUBMITTED JULY 11, 2020 — DECIDED JULY 12, 2020
                                   ____________________

                 Before SYKES, Chief Judge, and EASTERBROOK and BARRETT,
              Circuit Judges.
                 SYKES, Chief Judge. In 1996 Daniel Lewis Lee murdered an
              Arkansas family of three in pursuit of funds to support the
              racketeering activities of a white supremacist organization.
              The crimes were particularly heinous. Lee and his codefend-
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 2 of 10 PageID #: 337
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              2                                                 No. 20-2252

              ant were members of the Aryan Peoples’ Republic, a white
              supremacist group that sought to establish an independent
              nation in the Pacific Northwest. In January 1996 they trav-
              eled from the State of Washington to the Arkansas home of
              firearms dealer William Mueller; his wife, Nancy; and their
              eight-year-old daughter Sarah. After stealing a cache of
              weapons and a large amount of cash and coins, they shot the
              three victims with a stun gun, duct taped plastic bags over
              their heads to asphyxiate them, weighed their bodies down
              with rocks, and threw them in a bayou. The bodies washed
              up in an Arkansas lake about six months later.
                   In 1999 a federal jury in the Eastern District of Arkansas
              convicted Lee of three counts of capital murder in aid of
              racketeering, 18 U.S.C. § 1959(a)(1), and sentenced him to
              death. Now more than two decades later, Lee has exhausted
              all appeals, including multiple rounds of postconviction
              review, and is scheduled to be executed on Monday, July 13,
              2020, at the United States Penitentiary in Terre Haute,
              Indiana. The execution was originally scheduled to take
              place on December 9, 2019, but was enjoined by two district
              judges, one in the Southern District of Indiana (where the
              prison is located) in connection with Lee’s petition for
              habeas corpus under 28 U.S.C. § 2241, and another in the
              District of Columbia who was hearing a challenge to the
              federal execution protocol brought by Lee and other death-
              row inmates at the Terre Haute prison. We described this
              litigation history in our opinion two days ago affirming the
              Indiana judge’s final order denying § 2241 relief. Lee v.
              Watson, No. 20-2128, slip op. at 3–6 (7th Cir. July 10, 2020).
              For present purposes, it’s enough to say that on December 6,
              2019, we vacated the stay in the § 2241 habeas proceeding,
              Lee v. Watson, No. 19-3399, 2019 WL 6718924 (7th Cir. Dec. 6,
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 3 of 10 PageID #: 338
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              No. 20-2252                                                   3

              2019), and the Court of Appeals for the District of Columbia
              Circuit vacated the injunction in the execution-protocol case
              on April 7, 2020, In re Fed. Bureau of Prisons’ Execution Proto-
              col Cases, 955 F.3d 106 (D.C. Cir. 2020). The Bureau of Prisons
              (“BOP”) thereafter rescheduled Lee’s execution for July 13,
              2020, at 4 p.m. EDT.
                  On July 7, 2020, three family members of the victims filed
              a complaint in the Southern District of Indiana seeking to
              enjoin the BOP from carrying out Lee’s execution. The
              plaintiffs—Earlene Peterson, age 81 (Nancy’s mother);
              Kimma Gurel, age 61 (Nancy’s sister); and Monica Veillette,
              age 43 (Nancy’s niece)—want to attend the execution even
              though they oppose it. The Warden has authorized them to
              be witnesses, but they object to the BOP’s decision to carry
              out the execution during the COVID-19 pandemic. They
              raise health concerns due to age, underlying medical condi-
              tions, the need to travel interstate to reach the Terre Haute
              prison, and the current degree of COVID-19 spread
              throughout the country. They seek to delay the execution
              until the pandemic is suppressed by widespread vaccination
              or effective treatment. The suit names the Attorney General,
              the BOP Director, and the Warden as defendants; we refer to
              them collectively as “the government.” The plaintiffs allege
              that the agency’s decision to schedule Lee’s execution for
              July 13 failed to adequately account for the effect of the
              pandemic on their right to attend and thus is arbitrary,
              capricious, and contrary to law in violation of the Adminis-
              trative Procedure Act (“APA”), 5 U.S.C. § 706(2)(A).
                 Late in the day on Friday, July 10, a district judge in the
              Southern District of Indiana issued a preliminarily injunction
              enjoining the defendants “from carrying out the execution of
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 4 of 10 PageID #: 339
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              4                                                    No. 20-2252

              Daniel Lewis Lee on July 13, 2020, or on any future date,
              pending final resolution of the merits of this case or until
              further order of this [c]ourt.” Order Granting Plaintiffs’
              Motion for Preliminary Injunction at 14, ECF. No. 20. The
              judge ruled that “the plaintiffs have shown a strong likeli-
              hood of prevailing on their claim that the defendants’ setting
              of Mr. Lee’s execution date without considering their right to
              be present was arbitrary and capricious and not in ac-
              cord[ance] with [the] law.” Id. at 11.
                  The government immediately appealed and sought a
              stay from the district court. That request was promptly
              denied. On Saturday morning, July 11, the government filed
              an emergency motion asking us to summarily stay or vacate
              the preliminary injunction. We ordered a response from the
              plaintiffs by 6 p.m. CDT. They complied. The government
              filed a reply late last night.
                  We vacate the preliminary injunction. The plaintiffs’
              APA claim lacks any arguable legal basis and is therefore
              frivolous.
                  First, the challenged agency action—setting a date for ex-
              ecution—may not be judicially reviewable at all. The APA
              does not permit judicial review of an action “committed to
              agency discretion by law.” 5 U.S.C. § 701(a)(2); Heckler v.
              Chaney, 470 U.S. 821, 829–33 (1985). The government argues
              that scheduling an execution date is such an action. “When
              deciding whether a decision is committed to agency discre-
              tion, we first review the applicable statutes and regulations.”
              Menominee Indian Tribe of Wis. v. EPA, 947 F.3d 1065, 1072
              (7th Cir. 2020). The object is “to see if they contain ‘judicially
              manageable standards … for judging how and when an
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 5 of 10 PageID #: 340
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              No. 20-2252                                                5

              agency should exercise its discretion.’” Id. (quoting Chaney,
              470 U.S. at 830) (omission in original).
                  As relevant here, the Federal Death Penalty Act directs
              that “[a] person who has been sentenced to death” must be
              “committed to the custody of the Attorney General until
              exhaustion of the procedures for appeal of the judgment of
              conviction and for review of the sentence.” 18 U.S.C.
              § 3596(a). It continues: “When the sentence is to be imple-
              mented, the Attorney General shall release the person
              sentenced to death to the custody of a United States
              [M]arshal, who shall supervise implementation of the sen-
              tence in the manner prescribed by the law of the [s]tate in
              which the sentence [was] imposed”—here, Arkansas. Id. (If
              the forum state does not have a death penalty, the Act
              directs the district court to designate another state. Id.)
                 The applicable regulations delegate broad discretion to
              the BOP Director to set execution dates:
                     (a) Except to the extent a court orders other-
                     wise, a sentence of death shall be executed:
                         (1) On a date and at a time designated by
                         the Director of the Federal Bureau of Pris-
                         ons, which date shall be no sooner that
                         60 days from the entry of the judgment of
                         death. If the date designated for execution
                         passes by reason of a stay of execution, then
                         a new date shall be designated promptly by
                         the Director … when the stay is lifted.
              28 C.F.R. § 26.3(a)(1).
                 Another regulation provides:
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 6 of 10 PageID #: 341
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              6                                                  No. 20-2252

                      Except to the extent a court orders otherwise:
                      (a) The Warden of the designated institution
                      shall notify the prisoner under sentence of
                      death of the date designated for execution at
                      least 20 days in advance, except when the date
                      follows a postponement of fewer than 20 days
                      of a previously scheduled and noticed date of
                      execution, in which case the Warden shall noti-
                      fy the prisoner as soon as possible.
              Id. § 26.4(a).
                  Perhaps the minimal constraints imposed by these regu-
              latory requirements—the 60-day postjudgment waiting
              period and the 20-day notice to the prisoner—are enough to
              preclude a conclusion that the BOP Director’s scheduling
              decisions are entirely unreviewable under § 701(a)(2). For
              example, if a prisoner sued for inadequate notice of an
              execution date, a court could review that decision. But if the
              BOP observes the minimal requirements in the regulations—
              as it did here—then it has the unconstrained discretion to
              choose a date for the execution.
                  The plaintiffs’ claim is frivolous for another reason: they
              have no statutory or regulatory right to attend the execution.
              Judicial review under the APA is limited to persons who are
              “adversely affected or aggrieved by agency action within the
              meaning of a relevant statute.” 5 U.S.C. § 702. Accordingly, a
              plaintiff must establish that “the injury he complains of …
              falls within the zone of interests sought to be protected by
              the statutory provision whose violation forms the legal basis
              for his complaint.” Air Courier Conference of Am. v. Am. Postal
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 7 of 10 PageID #: 342
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              No. 20-2252                                                   7

              Workers Union AFL-CIO, 498 U.S. 517, 523–24 (1991) (quota-
              tion marks omitted).
                  The plaintiffs cannot satisfy this basic requirement. No
              federal statute or regulation gives them a right to attend
              Lee’s execution. Needless to say, executions are not public
              proceedings. The Federal Death Penalty Act makes no
              mention of witnesses, whether members of the victims’
              family or others. In their complaint and motion for a prelim-
              inary injunction, the plaintiffs relied on the following regula-
              tion:
                     (c) In addition to the Marshal and Warden, the
                     following persons shall be present at the execu-
                     tion:
                        (1) Necessary personnel selected by the
                        Marshal and Warden;
                        (2) Those attorneys of the Department of
                        Justice whom the Deputy Attorney General
                        determines are necessary;
                        (3) Not more than the following numbers of
                        person[s] selected by the prisoner:
                            (i) One spiritual adviser;
                            (ii) Two defense attorneys; and
                            (iii) Three adult friends or relatives; and
                        (4) Not more than the following numbers of
                        persons selected by the Warden:
                            (i) Eight citizens; and
                            (ii) Ten representatives of the press.
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 8 of 10 PageID #: 343
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              8                                                 No. 20-2252

                    (d) No other person shall be present at the exe-
                    cution, unless leave for such person’s presence
                    is granted by the Director of the Federal
                    Bureau of Prisons. No person younger than
                    18 years of age shall witness the execution.
              28 C.F.R. § 26.4(c)–(d) (emphasis added).
                  The plaintiffs argued below that subsection (c)(4)(i) of
              § 26.4 gives them a legally enforceable right to attend the
              execution. It does not. The regulation specifies who may be
              permitted by the Warden to attend an execution. It is a limita-
              tion on, not an entitlement to, witness attendance. It is not
              designed to protect the plaintiffs; the regulation does not
              even mention victims’ family members. Nothing in the
              regulation gives the plaintiffs a right to require the BOP to
              schedule Lee’s execution at a time when they are willing or
              able to attend. Nor does the regulation require their attend-
              ance before the execution may proceed.
                 Indeed, the district judge did not credit this argument.
              Instead, she developed her own theory of the case. Setting
              aside the impropriety of this maneuver, see United States v.
              Sineneng-Smith, 140 S. Ct. 1575, 1582 (2020), the judge’s
              theory is no more viable than the one raised by the plaintiffs.
                  Recall that the Federal Death Penalty Act provides that
              an execution shall be implemented “in the manner pre-
              scribed by the law of the [s]tate in which the sentence is
              imposed,” § 3596(a)—again, Arkansas. Relying on the D.C.
              Circuit’s decision in Execution Protocol Cases, the judge
              concluded that § 3596(a) incorporates Arkansas law govern-
              ing execution witnesses—more specifically, section 16-90-
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 9 of 10 PageID #: 344
     Case: 20-2252   Document: 00713642717      Filed: 07/12/2020  Pages: 10




              No. 20-2252                                                    9

              502(e)(1) of the Arkansas Code. That reasoning seriously
              misreads the D.C. Circuit’s decision and federal law.
                  By its terms, § 3596(a) incorporates the forum state’s law
              regarding the “manner” of implementing a death sentence.
              At issue in Execution Protocol Cases was whether this provi-
              sion incorporates only “a [s]tate’s choice among execution
              methods such as hanging, electrocution, or lethal injection,”
              or whether it also requires the federal government to adhere
              to the “subsidiary details” of the state’s chosen execution
              method. 955 F.3d at 108. The D.C. Circuit split three ways.
              Judge Katsas concluded that § 3596(a) incorporates only the
              “top-line choice among execution methods such as hanging,
              electrocution, or lethal injection.” Id. at 113 (Katsas, J., con-
              curring). Judge Rao interpreted the incorporation language
              more broadly to include the procedures governing the
              manner of execution formally established by state statute or
              regulation, but not informal protocols or procedures. Id. at
              130 (Rao, J., concurring). As relevant here, Judge Rao identi-
              fied section 5-4-617 of the Arkansas Code—the provision
              specifying the state’s lethal-injection procedures—as the
              incorporated state law in Lee’s case. Id. at 142. Judge Tatel
              dissented. He agreed with Judge Rao that § 3596(a) incorpo-
              rates state procedures for effectuating death as contained in
              statutes and regulations. Id. at 146 (Tatel, J., dissenting). But
              he concluded that the statute also incorporates informal
              protocols if “issued by state prison officials pursuant to state
              law.” Id.
                  Nothing in any of the separate opinions in Execution Pro-
              tocol Cases supports the judge’s conclusion that § 3596(a)
              incorporates the Arkansas Code provision governing execu-
              tion witnesses. To the contrary, the debate among the D.C.
Case 2:20-cv-00350-JMS-DLP Document 31-1 Filed 07/12/20 Page 10 of 10 PageID #: 345
     Case: 20-2252   Document: 00713642717       Filed: 07/12/2020  Pages: 10




              10                                                No. 20-2252

              Circuit judges was limited to state laws, regulations, and
              protocols governing procedures for effectuating death. Indeed,
              even the dissenting judge accepted that § 3596(a) does not
              require the BOP to follow “every nuance” of state execution
              procedure, but rather only “those procedures that effectuate
              the death, including choice of lethal substances, dosages,
              vein-access procedures, and medical-personnel require-
              ments.” Id. at 151 (alteration and citations omitted). Section
              3596(a) cannot be reasonably read to incorporate every
              aspect of the forum state’s law regarding execution proce-
              dure. We do not understand the word “manner” as used in
              § 3596(a) to refer to details such as witnesses. The word
              concerns how the sentence is carried out, not who watches.
                 In short, section 16-90-502(e)(1) of the Arkansas Code, the
              provision governing execution witnesses, is irrelevant here.
              The judge was wrong to insert it into this case.
                                                      INJUNCTION VACATED
